Citation Nr: 0823859	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  97-20 928	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.	Entitlement to service connection for hepatitis C.  

2.	Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder, prior to March 5, 1998, 
and currently evaluated as 50 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active military duty from January 1964 
to December 1968, and from January 1973 to April 1974.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Baltimore, Maryland, 
granting service connection for PTSD and assigning a 30 
percent evaluation. A 50 percent rating was subsequently 
assigned, effective March 5, 1998. The veteran has disagree 
with these assigned ratings. As these are rating associated 
with the grant of service connection, the guidance of 
Fenderson v. West, 12 Vet. App. 119 (1999) is for 
application.

The Board in September 1999 remanded the claim for a higher 
initial evaluation for PTSD.

The case was subsequently transferred to the Nashville, 
Tennessee RO, which initially adjudicated the appealed claim 
for service connection for hepatitis C. The veteran testified 
at a hearing at the RO before a Member of the Board in 
November 2003.  

The Board remanded the appealed claims for additional 
development in April 2004 and in September 2006.


FINDINGS OF FACT

It is at least as likely as not that hepatitis C is the 
related to service.  


CONCLUSIONS OF LAW

Hepatitis C was incurred in service. 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in March 2001, April 2002, August 2002, 
April 2003, May 2004, September 2004, and October 2006, the 
RO notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VCAA-compliant notice was not provided to the veteran prior 
to the first unfavorable adjudication of this case.  However, 
after VCAA-compliant notice was sent, the claims were 
readjudicated without "taint" from prior adjudications.  
Thus, to decide the appeal now would not be prejudicial.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In the October 2006 VCAA letter, the veteran was 
provided with all appropriate notice.  

In addition, the Board is aware of the Court's recent 
decision in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
The current claim for increase is a "downstream issue" from 
the claim for service connection for PTSD.  In this type of 
circumstance, if the claimant has received a VCAA letter for 
the underlying claim and raises a new issue (i.e., increased 
rating) following the issuance of the rating decision that 
awarded the underlying claim, VA is not required to issue a 
new VCAA letter.  VAOPGCPREC 8-2003 (Dec. 2003).

Finally, all appropriate development has been undertaken.  
There is no showing that there are additional records or 
other evidence that should or could be obtained prior to 
entry of a decision at this time.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including hepatitis, may be presumed to have been 
incurred during service if they first become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The veteran is seeking service connection for hepatitis C, 
that he asserts is the result of exposure to blood while he 
was serving in the Republic of Vietnam.  Review of the record 
shows that the veteran served in Vietnam with a combat 
engineer unit.  The Board has reviewed the entire evidence of 
record, including service treatment records, records of 
treatment subsequent to service, and the veteran's testimony 
at his hearing on appeal.  Review of the record shows no 
complaints or findings of hepatitis C during either of the 
veteran's periods of service, including his time spent in 
Vietnam.  The earliest documentation of hepatitis C is found 
in treatment records dated in 2002.  In an effort to ascertain 
whether the veteran's service could have been implicated in 
the development of this disease, two examinations were 
performed.  These took place in November 2002 and, at the 
request of the Board, in February 2007.  

An examination was conducted by VA in November 2002.  At that 
time, the examiner reviewed the vetearn's claims file and 
extensive computerized medical records.  After this complete 
review and an examination, the examiner related the veteran's 
claims thathe contracted hepatitis C due to subjective 
exposure to body fluid and blodd while in servie in Vietnam.  
There is documentated evidence of this exposure, but the 
veteran also had very significant risk factors including his 
admission of unprotected sex, IV drug use and abuse, and 
tattoos.  In the examiners opinon, the hepatitis C was very 
likely related to one or all of the risk factors, including IV 
drug use and unproctected sex.  

An examination was conducted by VA in February 2007.  At that 
time, the examiner stated that all of the veteran's old 
medical records had been reviewed, except for records of a 
hospitalization for flu-like symtoms during service.  After 
examination of the veteran, the examiner stated that, while 
one could not be absolutely certain as to when the veteran 
acquired hepatitis C, it was at least as likely as not that he 
acquired the disease following exposure to blood while in 
Vietnam.  The only way to conclusively rule out that the 
disease was aquired at that time was to have a blood sample 
from 1969.  

Two VA examiners have indicated that there is a probability 
that the veteran's hepatitis C was related to risk factors 
that occurred while the veteran was on active duty.  Under 
these circumstances, this sets the preponderance of the 
evidence to be in support of the claim.  Therefore the 
benefit of the doubt doctrine is applicable and the claim is 
granted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
The claim is from the initial determinations made following 
the establishment of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).  The Board acknowledges that a 
claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  The analysis in the 
following decision is therefore undertaken with consideration 
of the possibility that different ratings may be warranted for 
different time periods. The analysis in the following decision 
is therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods. 

A 30 percent rating is warranted for PTSD with occupational 
and social impairment with occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and normal 
conversation), due to such symptoms as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, or recent events).  A 50 
percent rating is warranted for occupational and social 
impairment with reduced reliability, and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; and difficulty in establishing and 
maintaining effective work and social relationships.  A 70 
percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school family relations, judgment, thinking or mood, due to 
such symptoms as: suicidal ideations; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or worklike 
settings); inability to establish and maintain effective 
relationships.  A 100 percent rating is warranted for total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation or own name.  
38 C.F.R. § 4.130, Code 9411.  

The veteran appealed the initial assignement of 30 percent 
that was made at the time of the September 1996 rating 
decision that granted service connection.  That evaluation was 
based primarily upon two VA compensation examinations, 
performed in September 1996 and January 1997.  

An examination was conducted by VA in September 1996.  At that 
time, the veteran reported that he had been attending a PTSD 
group for about two years.  He worked sporatically as a 
temporary carpenter.  He stated that he had witnessed the 
death of friends while in Vietnam and could not get these 
thoughts out of his mind.  He had difficulty sleeping and 
frequently had nightmares about his Vietnam experiences.  He 
was an extremely irritable person who had outburst when 
something upset him.  He had to restrain himself from getting 
into fights.  He avoided looking at anything on television 
that reminded him of the war and avoided any other activities 
that aroused recollections of traumatic events.  He had 
difficulty getting close to women and felt that he had 
difficulty expressing himself.  He felt detached from people 
in general and thought that the future did not look promising.  
On examination he exhibited no evidence of psychosis and no 
evidence or organicity.  He looked neither anxious nor 
depressed.  He had the demenour of a typical personality 
disorder.  Psychological testing had been compatible with the 
diagnosis of PTSD.  The diagnoses were PTSD; personality 
disorder, not otherwise classified; and alcohol, cocaine and 
heroin abuse, in remission.  His GAF score was 60.  

An examination was conducted by VA in January 1997.  At that 
time, the veteran's history during the military and thereafter 
was reviewed.  It was noted that the veteran had had many 
conflicts with co-workers and supervisors and had been 
described as a "hothead."  Most recently he was employed as 
a carpenter.  He reported having quite a bit of problems with 
intimate relationships as well as friendships.  He described 
having decreased sleep and significant anxiety at night.  This 
was not; however, intrusive thoughts of his Vietnam 
experiences, but of worry over his upcoming work.  On mental 
status examination, the veteran was well groomed and 
appropriately dressed.  He was very cooperative and maintained 
good eye contact.  Speech was of normal rate, rhythm and tone 
and was goal directed.  He described hismood as somewhat 
anxious.  Affect was restricted during most of the interview, 
however, when describing his experiences serving in the honor 
guard or the burial of soldiers returning from Vietnam, he 
became quite tearful.  He denied any suicidal or homicidal 
thoughts or any psychotic symptoms.  The diagnsos was PTSD, 
mild to moderate.  The GAF score was 60.  

The examination reports prior to the increased evaluation 
awarded effective in March 1998, show symptoms of anxiety, 
sleep disturbances, irritability and avoidance behavior.  He 
had difficulties with social interaction as evidence by his 
detachment from people and inability to get close to women.  
He was also noted to have a restricted affect.  These 
symptoms are not unlike those upon which the veteran was 
awarded a 50 percent disability evaluation found in a report 
of an examination dated in March 1998.  At that time, the 
veteran's symptoms included depression, irritability, and 
sleep disturbances.  In addition, there were difficulties 
with concentration and memory problems.  At that time, 
avoidance behavior, fear of social relationships, and fear of 
crowds was also reported.  The Board finds that these 
symptoms, which were shown to warrant a 50 percent rating in 
March 1998, were sufficiently demonstrated to warrant such a 
rating prior thereto.  As such, a rating of 50 percent is 
shown to have been warranted prior to March 1998.  

The veteran is also claiming a current rating in excess of 50 
percent.  Review of medical records since the increase took 
effect in March 1998 included statements from the local VA 
Vet Center; VA outpatient treatment records through December 
2007; a statement from the veteran's landlords; medical 
records utilized by the Social Security Administration in a 
disability determination made by that agency; testimony 
adduced at a formal hearing on appeal; and compensation 
examinations dated in June 2000 and February 2007.  After 
review of the entire evidence of record, the Board finds no 
basis to increase the evaluation of the veteran's PTSD until 
the evidence dated beginning in August 2006.  

In a December 1999 statement, the social worker at the VA Vet 
Center indicated that the veteran had sympomts of PTSD that 
had conintued to increase in their impact on his daily life.  
He had difficulty controlling his anger that had caused him 
problems on the gob.  His attempts at intimate relationships 
had ended in "disaster."  He continued to experience sleep 
difficulties with some nights being for only 3 to 4 hours.  
He continued to be less tolerant of others and isolated 
himself.  

An examination was conducted by VA in June 2000.  At that 
time, he stated that he had mild impairment with his thinking 
processes and feared that this was due to increased anxiety.  
He denied any delusions or hallucinations and reported 
inappropriate behavior in the form of verbal and physical 
altercations with others.  He denied suicidal or homicidal 
thoughts or lans and stated that this was a permanent 
solution to a temporary problem.  He also denied problems 
with personal hygiene or other basic activities of daily 
living.  He did describe some memory loss, which seemed to be 
related to his anxiety level.  He denied obsessive or 
ritualistic behavior as well as speech problems or panic 
attacks.  He reported some depressive symptoms such as a down 
mood, decreased energy, decreased motiviation, and disruptive 
sleep.  He reported some impulse control problems, but stated 
that this had affected his mood and motivation.  He reported 
sleep impairment and had intrusive thoughts, but did state 
that this had improved somewhat.  On mental status 
examination, he was alert and oriented to person, place and 
time.  His affect was anxious and his mood was tense.  His 
thought processes were goal directed and logical.  He did not 
have evidence of flight-of-ideas or loosening of 
associations.  Thought content showed a centeral theme of 
wanting to describe the difficulties he had experienced since 
Vietnam.  He denied suicidal or homicidal ideation as well as 
auditory or visual hallucinations or delusions.  Memory and 
concentration were grossly intact and insight and judgement 
were fair.  The diagnsis was severe PTSD.  The GAF score was 
listed as 50.  

In a June 2003 decision by the Social Security 
Administration, the veteran was found to be unemployable by 
reason of several physical disorders, including discogenic 
and degnerative disease of the back and essential 
hypertension.  

VA outpatient treatment records include a report of 
evaluation in September 2004.  At that time, it was noted 
that the veteran had been seen on an outpatient basis, but 
had not been hospitalized for his PTSD.  He had several 
physical disabilities for which he received treatment that 
were described.  His outpatient psychiatric therapy sessions 
were described in detail.  For example, in July 2003, the 
veteran was noted to be labile in that he displayed both 
extreme anger and tearfulness several times throughout the 
session.  In November 2003, he stated that he did not feel 
depressed, but angry and anxious all of the time.  He had 
stopped taking one of his medications because it caused him 
to have tremors on the left side of his body.  He had been 
taking numerous psychiatric medications, without help.  His 
biggest complaint was of insomnia.  

On mental status examination, he was casually dressed and 
neatly groomed.  He was cooperative, but expressed anger with 
the VA system.  Eye contact was good.  He was oriented to 
person, time, place and situation.  His speech was of normal 
rate and was goal directed and logical.  When discussing 
Vietnam, however, his speech greatly slowed down and he 
sighed a lot.  There were no signs of loose associations or 
flight of ideas.  His thought processes showed no unusual 
ideations, although he expressed much anger and distrust of 
the government.  He denied hallucinations.  He admitted past 
thoughts of suicide, but had no current plans or intent.  He 
stated that he had had an anxiety attack that he thought was 
a heart attack and that this had embarrassed him.  The 
veteran stated that he rarely slept and "tossed and turned 
all night."  He compalained of memory problems.  His mood 
was dysphoric and his affect was depressed.  The diagnosis 
was chronic PTSD, moderate to severe.  His GAF score was 48.  
It was concluded by the examiner that, after review of the 
past medical records, the veteran was functioning at 
essentially the same level as he had over the past three 
years.  His GAF scores had ranged from 45, to 52, to 48.  
Scores from 41 to 50 were said to indicate serious symptoms 
or serious impairment in social, occupational or school 
functioning.  The ranges described were said to indicate 
serious impairment.  The primary reason for the fact that the 
veteran was not employed was said to be osteoarthritis, but 
the vetearn's irritable temperment would make him a difficult 
person to work beside and might interfere with his 
productivity.  

VA outpatient treatment records include a consultation report 
dated on August 17, 2006.  At that time, it was noted that 
the veteran had been participating ina a psychoeducaiotn 
course and that on at least two occasions, the most recent 
being earlier that month, he had become upset enough that he 
had to leave class.  He had had intrusive memories that were 
worsened by attending the class and his severe irritability 
was obvous in that he had become angered by comments made by 
others in the class with whom he became involved in verbal 
altercations.  In discussing these altercations with the 
examiner, he began to sweat and became tearful.  The examiner 
stated that he believed that the veteran was totally 
disabiled by his PTSD, particularly the irritability.  The 
veteran would be a danger to his coworkers.  The veteran 
agreed to withdraw from the psychoeducation class and to 
handle his PTSD through medication treatment only.  

An examination was conducted by VA in February 2007.  At that 
time, the veteran's medical records were reviewed and the 
consultation report of August 17, 2006, was reviewed in 
detail.  The veteran reported having nightmares every night 
and had been so for the past several months.  He continued to 
avoid crowds, even though he enjoyed listening to live music.  
He described periods of disorganization and stated that at 
times he became disoriented while driving in the woods.  He 
was not taking any psychiatric medication at this time and 
stated that his last medication had caused tremors in his 
hand that made him unable to write.  He stated that he was 
not always in control of his emotions.  He did report 
decreased "road rage."  He had been on multiple psychiatric 
medications in the past, but quit them three years ago.  He 
stated that he had been single since 1975 and that he had 
children who he had not seen since that year.  He was 
currently unemployed and stated that he had lived in total 
isolation.  He stated that he avoided crowds and avoided 
talking to people about Vietnam.  He reported chronic 
insomnia, with trouble initiating sleep and had recurrent 
awakenings.  He reported getting 3 to 4 hours of sleep per 
night.  

On mental status examination, the veteran was casually 
dressed in attire that was seasonally appropriate.  He 
demonstrated no distracting tics or mannerisms.  He was 
pleasant and cooperative through the encounter and maintained 
good eye contact.  His speech was of normal rate, tone and 
prosody.  His affect was euthymic and he described his mood 
as "I see disaster everywhere."  He denied any suicidal or 
homicidal ideation although he said "there are a few people. 
. . that I want to hurt from time to time."  He denied any 
plan to actively search and find these people.  He denied any 
auditory or visual hallucinations.  He was often 
circumstantial and could be described as a raconteur.  He was 
awake and oriented times four.  His memory was intact.  He 
had a postive ability for abstract thinking and was able to 
interpret a proverb.  He stated that his concentration was 
good.  He did seem to have some paranoia and was defensive at 
times.  He admitted to being defensive and stated that he 
created situations that should possibly never have happened.  
There did not seem to be any evidence of psychosis and his 
thought processes were logical and linear, but 
circumstantial.  Tehre was no evidence of thought blocking, 
thought insertion or ideas of reference.  He did display some 
grandiosity when talking about some things in his life that 
he had accomplished.  He spoke of more frequent nightmares, 
trouble sleeping and irritability.  His insight and judgement 
appeared to be intact.  Regarding PTSD symptomatology, he 
continued to describe symptoms related to his military 
service.  He endorsed intrusive, spontaneous recollections of 
traumatic events that had occurred in Vietnam.  He stated 
that this impaired him to a severe degree.  He reported 
having nightmares that occurred daily.  He stated that these 
dreams were directly related to his Vietnam experiences.  He 
stated that he lieved on a river and avoided talking about 
Vietnam and avoided crowds.  He had several documented 
incidences during his clinic where he was unable to avoid 
altercations with other veterans.  His treating physician had 
noted that the veteran was totally disabled by his PTSD due 
to irritability that would be a danger to coworkers.  He 
continued to endorse problems with avoiding thoughts, 
feelings, activities, situation and conversations that 
reminded him of his Vietnam experiences.  He stated that he 
had restructed his life to avoid significant life activities.  







ORDER





____________________________________________

Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


